Exhibit 10.3

 

[Environmental Power Corporation Logo]  

Environmental Power Corporation

Microgy, Inc.

One Cate Street, 4th Floor

Portsmouth, New Hampshire 03801

Tel. (603) 431-1780

Fax (603) 431-2650

    [Microgy, Inc. Logo]

 

June 21, 2005

 

Mr. Randall L. Hull

661 Riesling Knoll

Cincinnati, OH 45226

 

Dear Randy:

 

I am pleased to confirm our offer to you to join Microgy, Inc. (“Microgy”) as
President commencing on July 1, 2005 (the “Start Date”). Please be advised that
this offer does not constitute a contract of employment for any specified
duration.

 

The following is an outline of the terms of your employment with Microgy:

 

Title and
Responsibilities:    You will serve as President of Microgy. In this capacity,
you will report to the President and Chief Executive Officer of Environmental
Power Corporation, Microgy’s parent (“EPC”). Base Salary:    Your base salary
will be $7,692.31 for each two-week pay period, which equates to $200,000 on an
annualized basis. Bonus:    You will be eligible to participate at the same
level as other executives reporting directly to the Chief Executive Officer of
EPC in any bonus plan adopted by EPC from time to time and in which employees of
Microgy are eligible to participate, subject to the terms of any such plan.
Equity
Compensation:    Subject to the approval of EPC’s Board of Directors and the
approval of EPC’s 2005 Equity Incentive Plan (the “2005 Plan”) by EPC’s
stockholders, you will be granted a stock option under the 2005 Plan to purchase
150,000 shares of EPC’s Common Stock at a price per share equal to the fair
market value of a share of EPC’s Common Stock as determined by the Board of
Directors in accordance with the terms of the 2005 Plan. The option will vest in
two equal annual installments beginning on July 1, 2006 and will be exercisable
for a period of 10 years from the date of grant, subject to your continued
employment with Microgy. The option will be treated as an “incentive stock
option” to the extent permissible under applicable provisions of the Internal
Revenue Code.



--------------------------------------------------------------------------------

Mr. Randall L. Hull

June 21, 2005

Page 2

 

Benefits:    You will be entitled to such medical, dental, retirement, vacation
and other benefits as are made available from time to time to other
similarly-situated employees of Microgy. In addition, you will be entitled to a
car allowance comparable to that afforded to other senior executives of EPC.
Termination:   

You will be an employee-at-will, and Microgy may terminate your employment at
any time and for any reason or no reason.

 

Notwithstanding the foregoing, if Microgy terminates your employment without
Cause (as defined below), you will be entitled to severance equal to six months
of your then-current base salary, paid in accordance with Microgy’s normal
payroll practices. “Cause” shall mean willful misconduct by you or willful
failure by you to perform your responsibilities to Microgy or EPC (including,
without limitation, failure to relocate as contemplated below, breach by you of
any provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between you and Microgy and/or EPC),
as determined in good faith by the Board of Directors of EPC, which
determination shall be conclusive.

 

In addition, if your employment with Microgy is terminated by the Microgy
without Cause within six months following a “Change-in-Control” (as defined
below) and you are not offered a comparable position with the acquiring entity
or any of its affiliates, then you will be entitled to severance equal to 12
months of your then-current base salary, paid in accordance with Microgy’s
normal payroll practices. A “Change-in-Control” shall mean the sale of all or
substantially all of the capital stock, assets or business of Microgy or EPC, by
merger, consolidation, sale of assets or otherwise (other than (i) than a merger
or consolidation in which all or substantially all of the individuals and
entities who were beneficial owners of the outstanding voting stock of Microgy
or EPC, as the case may be, immediately prior to such transaction beneficially
own, directly or indirectly, more than 50% of the outstanding securities
entitled to vote generally in the election of directors of the resulting,
surviving or acquiring corporation in such transaction or (ii) a sale of any of
the capital stock or assets of either of EPC’s subsidiaries involved in the
waste coal business, EPC Corporation or Buzzard Power Corporation).

 

Any payment of severance will be conditioned upon your execution of a full
release of all claims in form and substance satisfactory to EPC and Microgy.

Location of
Employment:    You will initially be required to work out of EPC’s headquarters
in Portsmouth, New Hampshire. However, you acknowledge that EPC and Microgy are
exploring a change in the location of Microgy’s headquarters and that you will
relocate to such location as EPC and Microgy determine to establish such
headquarters.



--------------------------------------------------------------------------------

Mr. Randall L. Hull

June 21, 2005

Page 3

 

Additional
Agreements:    As a condition to your employment, you will be required to
execute the Company’s standard form of Employee Proprietary Information and
Invention Agreement, a copy of which has been provided to you along with this
letter.

 

Your signature below will indicate your acceptance of this offer of employment
on the terms set forth in this letter. Please return a signed copy to me at your
earliest convenience.

 

We look forward to working with you.

 

Very truly yours,

/s/ Kamlesh R. Tejwani

--------------------------------------------------------------------------------

Kamlesh R. Tejwani President and Chief Executive Officer Environmental Power
Corporation ACCEPTED:

/s/ Randall L. Hull

--------------------------------------------------------------------------------

Randall L. Hull Dated: June 21, 2005